     Case 2:19-cv-07039-RGK-PJW Document 22 Filed 12/02/19 Page 1 of 3 Page ID #:146



 1 David W. Wiechert, SBN 94607
   LAW OFFICE OF DAVID W. WIECHERT
 2 27136 Paseo Espada, Suite B1123
   San Juan Capistrano, CA 92675
 3 Tel: (949) 361-2822
   Email: dwiechert@aol.com
 4
   Attorneys for Attorneys for Claimants
 5 Medalist Holdings, Inc., Leeward Holdings,
   LLC, Camarillo Holdings, LLC,
 6 Vermillion Holdings, LLC, Cereus
   Properties, LLC, and Shearwater Investments,
 7 LLC
 8
 9                         IN THE UNITED STATES DISTRICT COURT
10                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12     United States of America,                   Case No. 2:19-cv-07039-RGK-PJW
                                                   Honorable R. Gary Klausner
13           Plaintiff,
14                                                 CERTIFICATION AND NOTICE OF
       v.                                          INTERESTED PARTIES [L.R. 7.1-1]
15
16     Approximately $182,182.50 in Bank Funds
       Seized from Amro Bank N.V. Account
17     ‘6352; Approximately $23,175.00 in Bank
18     Funds Seized from Plains Capital Bank
       Account ‘3939,
19
20           Defendants.

21           The undersigned, counsel of record for Claimants Medalist Holdings, Inc., Leeward
22 Holdings, LLC, Camarillo Holdings, LLC, Vermillion Holdings, LLC, Cereus Properties,
23 LLC, and Shearwater Investments, LLC certifies that the following listed parties may
24 have a pecuniary interest in the outcome of this case. These representations are made to
25 enable the Court to evaluate possible disqualification or recusal.
26
27
28

                                        1
             CERTIFICATION AND NOTICE OF INTERESTED PARTIES [L.R. 7.1-1]
     Case 2:19-cv-07039-RGK-PJW Document 22 Filed 12/02/19 Page 2 of 3 Page ID #:147



 1
 2
       Party                                 Connection/Interest
 3     Michael Lacey                         Undersigned counsel anticipates these
 4     James Larkin                          individuals and entities will assert claims
       Margaret Larkin                       to the Defendant Assets.
 5     Troy Larkin
       Ramon Larkin
 6     John Brunst
 7     Scott Spear
       Medalist Holdings, Inc.
 8     Leeward Holdings, LLC
       Camarillo Holdings, LLC
 9     Vermillion Holdings, LLC
       Cereus Properties, LLC
10     Shearwater Investments, LLC
11
12
13
      Dated: December 2, 2019                                 s/David W. Wiechert
14                                                            David W. Wiechert
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                       2
            CERTIFICATION AND NOTICE OF INTERESTED PARTIES [L.R. 7.1-1]
     Case 2:19-cv-07039-RGK-PJW Document 22 Filed 12/02/19 Page 3 of 3 Page ID #:148



 1                               CERTIFICATE OF SERVICE
 2
          I, Danielle Dragotta, an employee of the Law Office of David W. Wiechert, located
 3 at 27136 Paseo Espada, Suite B1123, San Juan Capistrano, California 92675, declare
 4 under penalty and perjury that I am over the age of eighteen (18) and not a party to the
   above-entitled proceeding.
 5
 6        On December 2, 2019, I served the forgoing documents, described as
   CERTIFICATION AND NOTICE OF INTERESTED PARTIES [L.R. 7.1-1] on all
 7 interested parties as follows:
 8
   [ ] BY MAIL: I caused such envelope(s) to be deposited in the mail at San Juan
 9        Capistrano, California with postage thereon fully prepaid to the office of the
10        addressee(s) as indicated on the attached service list. I am “readily familiar” with
          this firm’s practice of collection and processing correspondence for mailing. It is
11        deposited with the U.S. Postal Service on that same day in the ordinary course of
12        business. I am aware that on motion of party served, service is presumed invalid if
          postal cancellation date or postage meter date is more than one day after the date of
13        deposit for mailing in affidavit.
14
   [X] BY E-MAIL: I caused a copy to be transmitted electronically by filing the
15        foregoing with the clerk of the District Court using its ECF system, which
16        electronically notifies counsel for the parties.
17 [ ]      BY PERSONAL SERVICE: I personally delivered the document listed above to
18          the persons at the address set forth below.
19 [X]      FEDERAL: I declare that I am employed in the office of a member of the Bar of
20          this court at whose direction the service was made.
21          Executed on December 2, 2019, at San Juan Capistrano, California.
22
                                                        s/Danielle Dragotta
23                                                      Danielle Dragotta
24
25
26
27
28

                                            1
                                  CERTIFICATE OF SERVICE
